Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 6, 8-10, 13, 16, and 18-20 have been amended. Claims 2-5, 12, 14, and 15 have been canceled. Claims 1, 6-11, 13, and 16-20 are currently pending.
Applicant’s arguments, filed 06/17/2022, and in light of Applicant’s amendment to claims 1, 13 and 18 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1, 6-11, 13, and 16-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the photo diode is split into first and second areas based on a first floating diffusion region being activated, and wherein the photo diode is split into third and fourth areas based on a second floating diffusion region being activated, wherein the image sensor module is configured to: acquire first data corresponding to light sensed in the first area and second data corresponding to light sensed in the second area based on an activation of the first floating diffusion region, the first data and the second data being acquired independently from each other, or acquire third data corresponding to light sensed in the third area and fourth data corresponding to light sensed in the fourth area based on an activation of the second floating diffusion region, the third data and the fourth data being acquired independently from each other, and wherein the image signal processor is configured to generate brightness data by summing the first and second data or summing the third and fourth data, in combination with all the limitations recited on claim 1.

Regarding claims 6-11, are allowable because they are dependent on claim 1.

Regarding claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the photo diode is split into first and second areas based on a first floating diffusion region being activated, third and fourth areas based on a second floating diffusion region being activated, wherein the image sensor module is configured to: acquire first data corresponding to light sensed in the first area and second data corresponding to light sensed in a second area based on the image signal processor activating the first floating diffusion region, the first data and the second data acquired independently from each other, or acquire third data corresponding to light sensed in the third area and fourth data corresponding to light sensed in the fourth area based on the image signal processor activating the second floating diffusion region, the third data and the fourth data acquired independently from each other, and wherein the image signal processor is configured to generate brightness data by summing the first and second data or summing the third and fourth data, in combination with all the limitations recited on claim 13.

Regarding claims 16-17, are allowable because they are dependent on claim 13.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the photo diode is split into first and second areas based on a first floating diffusion region being activated and third and fourth areas based on a second floating diffusion region being activated,  the method comprising: acquiring, by an image sensor module, either: first data corresponding to the light sensed in the first area and second data corresponding to the light sensed in a second area based on an image signal processor activating the first floating diffusion region, the first data and the second data being acquired independently from each other, or third data corresponding to the light sensed in the third area and fourth data corresponding to the light sensed in the fourth area based on the image signal processor activating the second floating diffusion region, the third data and the fourth data being acquired independently from each other; and generating, by the image signal processor, brightness data by summing the first and second data or summing the third and fourth data, in combination with all the limitations recited on claim 18.

Regarding claims 19-20, are allowable because they are dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697